Martin, J.,

delivered the opinion of the court.
The defendant is appellant from a judgment against him, for the amount of his promissory note. He admitted his signature, but denied specially the allegations in the petition.
The note was made payable to the order of A. Lesseps, and by him endorsed in blank. The plaintiff made a special endorsement to the Union Bank. On the face of the note there is a receipt in these words: “Received payment of L. Millaudon ; A. Bouligny, note clerk.”
The attention of this court is called to a bill of exception, upon which the appellant has based his hopes of success. *214On the trial, a witness was sworn, who stated that the plaintiff had paid the amount of the note- to the bank; whereupon the counsel for the defendant moved the court to charge the -jury, that the plaintiff could not recover without ° J J 1 . . showing, by written evidence from the bank, under its seal, that the interest of the bank had been conveyed to the plaintiff; and this not being shown, he should be non-suited. The court refused so to charge the jury; and the defendant excepted.
The holder of a note who endorses it in blank, gets it discounted and takes it up at maturity, is subrogated to the rights of the bank against the maker.
Payment to a bank, like that to an individual, may be proved by parole evidence.
It does not appear to us that the court erred. The plaintiff being bound with the defendant for the payment of ^ note to th® bank, paid it, as appears from the testimony of a witness, and the receipt of the note clerk of the bank on the face of the note; and was thereby legally subrogated to ^ rights °f the bank. ' Louisiana Code, article 2157, JYo. 3. Payment to a bank, like that to an individual, may be proved . . .. , , . by parole, or otherwise, without the seal of the corporation.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs and ten per cent, damages, for a frivolous appeal.